Citation Nr: 1715996	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  10-16 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left rib disability.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from January 2009 and June 2009 rating decisions in which the RO denied service connection for a left shoulder injury and for residuals of fractured ribs.  In June 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010. 

In March 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

In March 2013, December 2014, and May 2016, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  On each occasion, after accomplishing further action, the AMC continued to deny each claim (as reflected in April 2015 and November 2016 supplemental SOCs), and returned this matter to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system. The Veteran also has a separate paperless, electronic file in the Virtual VA claims processing system. 

For reasons expressed below, the claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required.

REMAND

Unfortunately, the Board finds that further AOJ action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

During the March 2012 Board hearing, the Veteran testified that he had surgery on his left shoulder at the "Ann Arbor Veterans Hospital" approximately "seven or eight years ago" and the orthopedic surgeon told him that the left shoulder disorder "was definitely because of the jack hammer injuries" that the Veteran alleges occurred in service.  See March 2012 Hearing Transcript at 8-9; April 2013 VA Form 21-4142. 

Because none of the above-referenced records had been associated with the claims file, in the March 2013 and December 2014 remands, the Board requested that the AOJ solicit such records, or, authorization to obtain such records, from the Veteran. The Veteran submitted a VA Form 21-4142 indicating that he had undergone surgery at the "Veterans Hospital" in Ann Arbor, Michigan.  The date is partially illegible, but appears to indicate either 1984 or 1994.  The claims file currently contains VA medical records from the VA Medical Center (VAMC)-presumably, the "Veterans Hospital" to which the Veteran referred-dated from February 2003 through October 2005. 

The same VA medical records from Ann Arbor VAMC are attached to a February 2007 VA treatment record from Bay Pines VAMC. The February 2007 record includes a medication sheet documenting that the Veteran was prescribed nitroglycerin to treat chest pain.  The attached October 2005 Ann Arbor record indicates that the Veteran moved to Florida and was on a waiting list to receive treatment there.  It was also noted that the Veteran returns to Michigan frequently and therefore requested continued follow-up treatment at Ann Arbor, and indicates to "see CPRS medication sheet" from Bay Pines. Hence, additional records pertinent to both claims on appeal may exist.

In May 2016, the Board remanded the claims on appeal again to obtain all outstanding VA treatment records, at the Ann Arbor and Bay Pines VAMCs, from 1984 to February 2003 and from October 2005 on through the current date.  In June 2016, the AOJ requested any outstanding records from the Bay Pines VAMC from the previously described time periods.  The November 2016 supplemental SOC noted the Bay Pines VAMC responded there were no additional records available.  There is no evidence the AOJ requested any records from the Ann Arbor VAMC as detailed in the May 2016 remand order.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67   (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the Ann Arbor VAMC all outstanding records pertaining to the Veteran since 1984, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

While these matters are on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish current appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Ann Arbor VAMC outstanding records pertaining to the Veteran since 1984.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. All records/responses received should be associated with the claims file. 

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. Specifically request that the Veteran furnish, or furnish current, appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matters on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA files(s) since the last adjudication) and legal authority.

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999). 

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JAQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

